[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10152
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:01-cr-00396-AJ-5



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

HENRY RICHARDSON,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 11, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.


PER CURIAM:
      Henry Richardson, a federal prisoner proceeding pro se, appeals the district

court’s order denying his petition for a writ of audita querela and, alternatively,

relief under Federal Rule of Civil Procedure 60(b). In 2002, a jury convicted

Richardson of conspiracy to possess a controlled substance, in violation of 21

U.S.C. § 846; conspiracy to interfere with commerce by threats and violence, in

violation of 18 U.S.C. § 1951(a); conspiracy to use a firearm during a crime of

violence and a drug trafficking crime, in violation of 18 U.S.C. § 924(o); and

possession with intent to distribute marijuana, in violation of 21 U.S.C.

§ 841(a)(1). The district court sentenced Richardson to 360 months’

imprisonment.

      Prior to filing this petition, Richardson had previously filed a motion to

vacate under 28 U.S.C. § 2255. The district court denied Richardson’s § 2255

motion on the merits. On appeal, Richardson reasserts the substantive challenges

to his convictions that he made in his initial § 2255 motion and his petition for a

writ of audita querela. Those challenges relate to allegedly false testimony

presented at Richardson’s 2002 trial. Richardson argues that a petition for a writ

of audita querela was his only avenue for challenging his convictions.

      We review de novo whether a prisoner may challenge his sentence by filing



                                          2
a petition for a writ of audita querela. United States v. Holt, 417 F.3d 1172, 1174

(11th Cir. 2005). We review de novo questions concerning jurisdiction. Williams

v. Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007). “Pro se pleadings are held to a

less stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003)

(quotation omitted).

      A petition for a writ of audita querela may not be granted when relief is

cognizable under § 2255. Holt, 417 F.3d at 1175. Under § 2255,

      [a] prisoner in custody under sentence of a court . . . claiming the
      right to be released upon the ground that the sentence was imposed in
      violation of the Constitution or laws of the United States, or that the
      court was without jurisdiction to impose such sentence, or that the
      sentence was in excess of the maximum authorized by law, or is
      otherwise subject to collateral attack, may move the court which
      imposed the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). We may liberally construe a petition for a writ of audita

querela as a motion under § 2255. Holt, 417 F.3d at 1175.

      Rule 60(b) provides a limited basis for a party to seek relief from a final

judgment in a habeas case. Williams, 510 F.3d at 1293. When, in a purported Rule

60(b) motion, a defendant challenges the validity of his conviction by seeking to

add a new ground for relief not previously raised or attacking the merits of a

district court’s previous resolution of a claim on the merits, the motion is properly

                                          3
construed as a second or successive § 2255 motion. See id. at 1293-94; Gilbert v.

United States, 640 F.3d 1293, 1323 (11th Cir. 2011) (en banc), cert. denied, 132

S. Ct. 1001 (2012).

      A prisoner may not file a second or successive § 2255 motion without prior

certification from this Court. 28 U.S.C. § 2255(h); United States v. Diaz-Clark,

292 F.3d 1310, 1316 (11th Cir. 2002). Absent such permission, the district court

lacks jurisdiction to address the § 2255 motion and must dismiss it. See Williams,

510 F.3d at 1294-95; Holt, 417 F.3d at 1175.

      Richardson’s claim in his petition for a writ of audita querela is cognizable

under 28 U.S.C. § 2255, and thus, his claim was not properly raised in a petition

for a writ of audita querela. Even if Richardson’s petition was construed as a

§ 2255 motion, it would have been a second or successive motion. The district

court lacked jurisdiction to consider the merits of a second or successive § 2255

motion because Richardson did not obtain authorization from this Court prior to

filing. Similarly, to the extent Richardson sought relief under Rule 60(b), he was

not entitled to it. Richardson’s petition challenged the validity of his conviction,

rather than a defect in the integrity of his earlier § 2255 motion proceeding.

Gilbert, 640 F.3d at 1323. Accordingly, we affirm the district court’s denial of

Richardson’s petition.

                                          4
AFFIRMED.




            5